Filed 5/7/15 Establishment of Press-Enterprise as Newspaper etc. CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re Establishment of The Press-
Enterprise as a Newspaper of General
Circulation

ANITA DAVIS,
                                                                          E059744
         Petitioner and Respondent,
                                                                          (Super.Ct.No. RIC1305730)
v.
                                                                          OPINION
SENTINEL WEEKLY NEWS,

         Contestant and Appellant.



         APPEAL from the Superior Court of Riverside County. John V. Stroud, Judge.

(Retired judge of the Sacramento Super. Ct. assigned by the Chief Justice pursuant to

art. VI, § 6 of the Cal. Const.) Reversed.

         Kirby Noonan Lance & Hoge and Michael L. Kirby for Contestant and

Appellant.

         Best Best & Krieger, Kira L. Klatchko, Kendall H. MacVey and Irene S. Zurko

for Petitioner and Respondent.

                                                              1
       Some notices, such as foreclosure notices, are required by law to be published in

“a newspaper of general circulation.” (Gov. Code, § 6040;1 Press Democrat v. Sonoma

County Herald Recorder (2012) 207 Cal.App.4th 578, 580 (Press Democrat).) A

“newspaper of general circulation” is defined as “a newspaper published for the

dissemination of local or telegraphic news and intelligence of a general character, which

has a bona fide subscription list of paying subscribers, and has been established, printed

and published at regular intervals in the State, county, or city where publication, notice

by publication, or official advertising is to be given or made for at least one year

preceding the date of the publication, notice or advertisement. (§ 6000.)

       There is an exception to the requirement that a newspaper must be printed in the

place of publication. (§ 6006.) If, prior to 1923, a newspaper was an established

newspaper of general circulation—meeting the requirements that were in place at that

time—then it is exempt from the printing/location requirement set forth in general rule

(§ 6000). (§ 6006; Press Democrat, supra, 207 Cal.App.4th at p. 580.)

       Anita Davis, advertising director of the Press-Enterprise newspaper, petitioned

the trial court for a judgment establishing the Press-Enterprise as a newspaper of general

circulation for the City of Perris (Perris).2 For ease of reference, we will refer to the

petitioner as “Press-Enterprise.” Press-Enterprise’s newspaper is not printed in Perris,

       1All subsequent statutory references will be to the Government Code unless
otherwise indicated.

       2  The original petitioner in the case was Jeannie Goodman, who was employed
as a manager of the Press Enterprise’s newspaper. This court granted a substitution of
party, replacing Jeannie Goodman with Anita Davis as petitioner and respondent.


                                              2
and therefore, Press-Enterprise relied upon the exception in section 6006 when making

its argument. The trial court adjudged the Press-Enterprise to be a newspaper of general

circulation for Perris. Sentinel Weekly News (Sentinel) contends the trial court erred

because Press-Enterprise’s newspaper did not qualify for the section 6006 exemption.

We reverse the judgment.

                    FACTUAL AND PROCEDURAL HISTORY

       A.     PETITION

       On May 14, 2013, Press-Enterprise petitioned the trial court for a judgment

establishing Press-Enterprise’s newspaper as a newspaper of general circulation for

Perris. Press-Enterprise provided a memorandum of points and authorities in support of

its petition. In the memorandum, relying on the section 6006 exemption, Press-

Enterprise asserted its newspaper is a newspaper of general circulation because it has

been published in Riverside County (the County) since 1878, disseminating local or

telegraphic news of general character, on a regular basis (six days per week), with a

bona fide list of subscribers in the County.

       Perris incorporated as a city in 1911. Press-Enterprise reasoned that since it was

a newspaper of general circulation for the County, while the area that became Perris was

an unincorporated part the County, Press-Enterprise’s newspaper remained a newspaper

of general circulation for Perris after Perris incorporated. In other words, the

incorporation of the city did not change Press-Enterprise’s status as a newspaper of

general circulation for the area that became Perris.




                                               3
          Press-Enterprise presented a secondary argument as well. In the secondary

argument, Press-Enterprise asserted that after Perris incorporated, but prior to 1923,

Press-Enterprise’s newspaper became a newspaper of general circulation within Perris

because (1) it was published six days per week, (2) disseminated local or telegraphic

news of a general character, and (3) circulated to a bona fide list of 35 subscribers in

Perris.

          B.     OPPOSITION

          Sentinel, which has offices in Perris, opposed Press-Enterprise’s petition.

Sentinel asserted Press-Enterprise failed to meet the exception in section 6006 “with

respect to the printing requirement.” Specifically, Sentinel asserted Press-Enterprise

failed to allege Press-Enterprise’s newspaper “has ever been printed in the City of

Perris.”

          C.     REPLY

          Press-Enterprise replied to Sentinel’s opposition. Press-Enterprise again raised

its two arguments. First, Press-Enterprise asserted its newspaper automatically became

a newspaper of general circulation for Perris, when the city incorporated, because the

newspaper had been a newspaper of general circulation for the County when the area

that became Perris was an unincorporated part of the County. Second, Press-Enterprise

argued its newspaper became a newspaper of general circulation for Perris after Perris

incorporated, but prior to 1923, because (1) it was published six days per week, (2)

disseminated local or telegraphic news of a general character, and (3) had a bona fide

list of Perris subscribers in 1923.


                                               4
       D.     OPENING BRIEF

       In the trial court, Press-Enterprise filed an opening brief in support of its petition.

Press-Enterprise again raised the two arguments presented ante. Additionally, Press-

Enterprise provided “legal notices” that were printed in its newspapers in 1914 and

1917. The two notices concern trustees’ sales. The notice from 1914 reflects an auction

was scheduled to take place in the City of Los Angeles for real property situated within

the Perris Irrigation District. The 1917 notice provided an auction would take place in

the City of Riverside for real property located in the Perris Irrigation District.

       Press-Enterprise asserted that, when the 1914 and 1917 notices were published,

Code of Civil Procedure section 692 “required publication of notice in the ‘city or

township, in which the property is situated.’” Press-Enterprise provided a copy of a

1907 amendment to section 692 of the Code of Civil Procedure which provided the

statute would read, “Before the sale of property on execution, notice thereof must be

given as follows: [¶] . . . [¶] 3. In case of real property: by posting a similar notice,

particularly describing the property, for twenty days, in three public places of the

township or city where the property is situated, and also where the property is to be

sold, and publishing a copy thereof, once a week for the same period, in some

newspaper of general circulation, printed and published in the city or township, in

which the property is situated, if there be one, or, in case no newspaper of general

circulation be printed and published in the city or township, in some newspaper of

general circulation, printed and published in the county.” Press-Enterprise reasoned the

1914 and 1917 notices, combined with the 1907 amendment to the Code of Civil


                                              5
Procedure, established its newspaper was a newspaper of general circulation for Perris

prior to 1923.

       E.        SUPPLEMENTAL OPPOSITION AND REPLY BRIEF

       Sentinel filed a supplemental opposition. In the opposition, Sentinel again

faulted Press-Enterprise for failing to allege Press-Enterprise’s newspaper is published

in Perris. Sentinel asserted the law does not provide for an automatic-qualification rule

wherein a newspaper of general circulation for a county automatically becomes a

newspaper of general circulation for a newly incorporated city in said county.

       Sentinel also filed a reply brief in the trial court. In the reply brief, Sentinel

argued the 1914 and 1917 notices provided by Press-Enterprise do not mention the City

of Perris; rather, they mention the Perris Irrigation District within the County. Sentinel

asserted nothing indicated the notices concerned property located within the City of

Perris. Sentinel further argued the auctions were scheduled to occur in Los Angeles and

the City of Riverside, which means the auction locations were also not related to the

City of Perris.

       In regard to the 1907 amendment to the Code of Civil Procedure section 692,

Sentinel emphasized the following language from the amended statute, “‘newspaper of

general circulation, printed or published in the city or township, in which the property is

situated, if there be one.’” Sentinel asserted the notices did not reflect Press-

Enterprise’s newspaper was a newspaper of general circulation for the City of Perris

because the notices were not related to the City of Perris.




                                              6
       F.     SUPPLEMENTAL DECLARATION

       On July 24, 2013, the day before the trial court’s hearing in the case, Press-

Enterprise submitted a supplemental declaration with four exhibits attached. Exhibit A

is a document reflecting that, in 1922, 39 people within Perris subscribed to Press-

Enterprise’s newspaper.

       Exhibit B is a notice from the November 29, 1913, edition of Press-Enterprise’s

newspaper. The notice concerns a special election as to whether the Riverside County

Board of Supervisors should issue bonds to construct public highways. The highways

would be constructed throughout the County, such as from Perris to Elsinore and

Whitewater to Indio. The notice listed polling places throughout the County, such as

Riverside, Perris, Temecula, and Indio.

       Exhibit C is a notice from an August 23, 1918, edition of Press-Enterprise’s

newspaper. The notice is a summons for a case brought in the Riverside County

Superior Court involving a corporation suing the City of Perris and John Jefferson. The

notice directs the City of Perris and John Jefferson to appear and answer an amended

complaint in the case.

       Exhibit D is a notice from a June 3, 1916, edition of Press-Enterprise’s

newspaper. The notice is a list of people whose taxes are delinquent. The list is

organized by city, and then contains an alphabetical list of people’s names under each

city’s name. So for example, the City of Beaumont has an alphabetical list of names

underneath it. The cities included in the notice are San Jacinto, Elsinore, Hemet, Perris,

and Beaumont.


                                             7
       G.     HEARING

       On July 25, 2013, the trial court held a hearing in the case. The court announced

that its tentative decision was to grant the petition pursuant to section 6006. The court

explained that it believed Press-Enterprise proved it was a newspaper of general

circulation for Perris prior to 1923. The trial court did not explain its reasons as to why

it believed the Press-Enterprise provided sufficient evidence.

       Sentinel asserted there was no law providing a newspaper of general circulation

for a county automatically becomes a newspaper of general circulation for a newly

incorporated city. Sentinel also argued the two newspaper notices Press-Enterprise

provided concerning property in the Perris Irrigation District were not the type that were

required to be published in a newspaper of general circulation for the City of Perris.

       Press-Enterprise argued that it presented sufficient evidence. Press-Enterprise

asserted it provided evidence of newspaper subscribers in Perris prior to 1923, that the

newspaper included news of a general character, and that it was regularly published.

Press-Enterprise further explained that, the day before the hearing, it had provided three

more “legal notices that were published in the city of Perris other than the ones

involving the Perris Irrigation District.” Press-Enterprise argued, “That’s the frosting

on the cake, your Honor. We have met the requirements under 6006.”

       In response, Sentinel asserted, “[T]here’s no legal notices that were required

legal notices for the city . . . .” The court said, “All right. The Court’s going to confirm

the tentative.”




                                             8
                                      DISCUSSION

       A.     OVERVIEW OF THE LAW

       “The Government Code provides that whenever any official advertising, notice,

resolution, order, or other matter is required by law to be published in a newspaper, such

publication shall be made only in a ‘newspaper of general circulation’ (§ 6040), and that

term is defined in section 6000 as a newspaper for the dissemination of news and

intelligence of a general character which has a bona fide subscription list of paying

subscribers and has been ‘established, printed and published’ at regular intervals for at

least one year preceding publication in the state, county, or city where the publication is

to be made. The word ‘established’ is defined as referring to a newspaper which has

been in existence under a specified name for the whole of the one-year period.

(§ 6002.) Until 1923 a newspaper could qualify as ‘printed and published’ within the

meaning of the predecessor of section 6000 even though the physical act of printing was

not performed in the place where the paper was to appear [citation], but in that year the

Legislature adopted provisions, still in effect, defining ‘printed’ and ‘published’ in such

manner that a newspaper could not be deemed one of general circulation for an area

unless 50 percent of the mechanical work of typesetting and impressing type on paper

was completed there. (§§ 6003, 6004.)” (In re Norwalk Call (1964) 62 Cal.2d 185,

186-187.)

       In 1923, the Legislature enacted section 6006, which is the provision at issue in

this case. (In re Norwalk Call, supra, 62 Cal.2d at p. 187.) Section 6006 provides,

“Nothing in this chapter alters the standing of any newspaper which, prior to the


                                             9
passage of Chapter 258 of the Statutes of 1923, was an established newspaper of general

circulation, irrespective of whether it was printed in the place where it was published for

a period of one year as required.’” Therefore, if “a newspaper met all the requirements

to qualify as an established newspaper of general circulation before 1923 and has

continued to meet all the standards in force at that time,” then it may rely on the

exception in section 6006 concerning printing location. (In re Norwalk Call, at p. 189.)

       Prior to 1923, the law provided, “‘A newspaper of general circulation is a

newspaper published for the dissemination of local or telegraphic news and intelligence

of a general character, having a bona fide subscription list of paying subscribers, and

which shall have been established, printed and published at regular intervals, in the

state, county, city, city and county, or town, where such publication, notice by

publication, or official advertising is given or made, for at least one year preceding the

date of such publication, notice or advertisement.’” (In re McDonald (1921) 187 Cal.

158, 159 (McDonald).)

       In 1921, the Supreme Court considered whether a newspaper, the “‘Ontario

Weekly Herald’” was a newspaper of general circulation for Ontario, when the offices

for the newspaper were in Ontario, Ontario was the newspaper’s principal place of

circulation, and a city license to conduct the newspaper’s business was paid to the City

of Ontario, but the newspaper was physically printed in Colton. The Supreme Court

framed the issue as “whether the fact that the physical printing of the paper is done in

one town, and the publication and circulation in another, prevents it from being a




                                            10
newspaper of general circulation within the meaning of the statute.” (McDonald, supra,

187 Cal. at p. 159.)

       The Supreme Court explained that the purpose of the law is to define the term

“newspaper” in a manner that would allow important notices to reach the community

affected by the information in the notices. (McDonald, supra, 187 Cal.2d at pp. 159-

160.) The court explained that since the newspaper’s offices were in Ontario and its

taxes were paid in Ontario, the newspaper was “caused to be printed in Ontario,”

published in Ontario, and circulated in Ontario. The court reasoned that production of

the newspaper was done in Ontario, “save the setting up of the type and making the

impressions on the paper.” (Id. at p. 161.) The court determined that limiting the

definition of “printed” to setting type and impressing words on paper would be too strict

of a limit. Therefore, “[t]he only reasonable construction that can be given to ‘printed

and published’ is that the paper must be produced in the community where it is aimed to

have it recognized as a legal advertising medium.” (Id. at p. 161.)

       Thus, the section 6006 exception protects newspapers such as the Ontario

Weekly Herald. For example, prior to 1923, a newspaper such as the Ontario Weekly

Herald could be a newspaper of general circulation in Ontario even though it was

printed in Colton because all the other aspects of the newspaper’s production occurred

in Ontario. Upon passage of the 1923 law requiring printing to take place in the

relevant city, the Ontario Weekly Herald could have lost its status as a newspaper of

general circulation for Ontario, if not for the section 6006 exception for newspapers




                                           11
established as newspapers of general circulation prior to 1923. Due to that exception,

the Ontario Weekly Herald could remain a newspaper of general circulation for Ontario.

       Section 6006 also protects newspapers that had a connection to a particular area,

e.g. printing or producing the newspaper in the city, but have relocated. As an example,

the section 6006 exception applies wherein a newspaper was printed in Anaheim prior

to 1923, but then moved its printing operations to the City of Orange after 1923.

Although the newspaper is no longer printed in Anaheim, under the section 6006

exception, since it was a newspaper of general circulation in Anaheim prior to 1923, it

can continue to be a newspaper of general circulation in Anaheim, even though it is now

printed in the City of Orange. (In re Anaheim Daily Gazette (1963) 214 Cal.App.2d

438, 440-441, 444-445.)

       At oral argument in this court, the Press-Enterprise repeatedly cited to the case of

In re Byers (1933) 219 Cal.446 (Byers). In Byers, a newspaper, the “Peninsula News,”

had, in 1915, been adjudicated a newspaper of general circulation for the City of San

Bruno. At that time (1915) the newspaper was printed and published in the City of San

Bruno. The “Peninsula News” later consolidated with the “San Bruno Herald.” The

newspaper was then published as the consolidated “San Bruno Herald and Peninsula

News.” (Byers, at p. 447.)

       In 1931, E.E. Bramble petitioned the trial court to vacate the 1915 adjudication

on the ground that for one year prior to the filing of the petition, the mechanical work of

printing of the newspaper had not been done in the City of San Bruno. The proprietors

of the “San Bruno Herald and Peninsula News” conceded the mechanical work of


                                            12
printing the merged newspaper was not conducted in San Bruno. Bramble lost in the

trial court. (Byers, supra, 219 Cal. at pp. 447-448.)

       The Supreme Court noted that prior to 1923, in McDonald, supra, the court had

held “a newspaper was printed and published in a city or locality if it was issued and

circulated there, although the mechanical work of producing the paper was done in

some other city or locality.” The court also explained the Legislature changed the law

in 1923 so that “printed” came to mean “that the mechanical work of producing a

newspaper of general circulation shall be performed at the place of its issue and

circulation.” (Byers, supra, 219 Cal. at pp. 448-449.)

       At the Supreme Court, Bramble argued that the “San Bruno Herald and

Peninsula News” lost its standing as a newspaper of general circulation because it did

not meet the legal requirements to be a newspaper of general circulation. (Byers, supra,

219 Cal. at p. 449.) The Supreme Court found Bramble’s argument to be unpersuasive

because the Legislature had passed a law providing, “‘Nothing in this title shall be

construed to alter the standing of any newspaper which, prior to the passage of this act,

was an established newspaper of general circulation, irrespective of whether it has been

printed in the place where it is published for a period of one year . . . .’” (Ibid.) The

Supreme Court explained that newspapers already established as newspapers of general

circulation prior to 1923 were unaffected by the 1923 change in the law requiring

printing to take place in the city relevant to the legal notices. (Id. at pp. 449-450.)

Since the “Peninsula News” had already been adjudicated a newspaper of general




                                             13
circulation, it was unaffected by the 1923 change in the law. The Supreme Court

affirmed the trial court’s denial of Bramble’s petition. (Id. at p. 451.)

       As set forth ante, the exception at issue (§ 6006) requires the newspaper be an

established newspaper of general circulation prior to 1923. The exception allows a

newspaper that is no longer printed in city X to still be a newspaper of general

circulation for city X, so long as it was a newspaper of general circulation for city X

prior to 1923. In order to be a newspaper of general circulation prior to 1923, a

newspaper must show it: (1) disseminated local or telegraphic news and intelligence of

a general character; (2) had a bona fide subscription list of paying subscribers; and (3)

was “established, printed and published” in the city where legal notices are desired to be

given for at least one year. (McDonald, supra, 187 Cal. at p. 159.) Under McDonald

and Byers, the requirement of “established, printed and published” means at some point

prior to 1923 the newspaper was printed or in some manner produced in the city at

issue. (McDonald, at p. 161 [newspaper’s office in relevant city]; Byers, supra, 219

Cal. at pp. 447, 449-450 [predecessor newspaper printed in relevant city in 1915].)

       B.     SECTION 6006

       Under section 6006, the question is whether Press-Enterprise’s newspaper “was,

prior to 1923, a newspaper established, printed and published at regular intervals in

[Perris] at that time.” (In re Anaheim Daily Gazette, supra, 214 Cal.App.2d at p. 441.)

Press-Enterprise asserts we should apply the substantial evidence standard of review

because this case involves “competing inferences drawn from the evidence.” For the

sake of judicial efficiency, rather than analyze if the evidence is truly being disputed, we


                                             14
will apply the substantial evidence standard. (See Taxpayers for Livable Communities

v. City of Malibu (2005) 126 Cal.App.4th 1123, 1126 [de novo standard applies to

undisputed facts, substantial evidence standard applies to disputed facts].)

       Thus, the issue is whether there is substantial evidence Press-Enterprise’s

newspaper was printed or otherwise produced in Perris prior to 1923. (In re Anaheim

Daily Gazette, supra, 214 Cal.App.2d at p. 441.) The evidence reflects the newspaper

was circulated in Perris. However, the law requires more than circulation; there must be

an aspect of production of the newspaper in the relevant city. (McDonald, supra, 187

Cal. at p. 161 [“paper must be produced in the community”].) There is no evidence that

the newspaper was produced in Perris prior to 1923. As a result, Press-Enterprise has

not met the plain requirements of section 6006 because substantial evidence does not

reflect the newspaper was printed or otherwise produced in Perris prior to 1923.

       C.     AUTOMATIC QUALIFICATION

       Press-Enterprise contends its newspaper is a newspaper of general circulation in

Perris because it automatically qualified as such when Perris incorporated. Press-

Enterprise asserts its newspaper met the requirements of a newspaper of general

circulation for the County prior to 1911, so when Perris incorporated in 1911, the

newspaper automatically became a newspaper of general circulation for the newly

incorporated city because the change in the city’s incorporation status would not have

changed the newspaper’s status.




                                            15
       We apply the de novo standard of review because this issue centers on an

interpretation of the law. (Automotive Funding Group, Inc. v. Garamendi (2003) 114

Cal.App.4th 846, 851.)

       In re Norwalk Call concerns a newspaper known as “Norwalk Call” which, in the

1960s, petitioned to be declared a newspaper of general circulation in the City of

Norwalk. (In re Norwalk Call, supra, 62 Cal.2d at pp. 186, 188.) It was undisputed

that, prior to 1923, the newspaper’s company “conducted its operations in the township

of Norwalk, then unincorporated, in a manner entitling it to be a newspaper of general

circulation under the law then existing.” (Id. at p. 187.) Norwalk Call asserted it did

not meet the printing/location requirement under the general rule (§ 6000), so it

necessarily relied on the section 6006 exception. (Norwalk Call, at p. 187.)

       The party opposing the petition asserted the Norwalk Call could not be a

newspaper of general circulation in the City of Norwalk based upon the section 6006

exception because the City of Norwalk was not incorporated until after 1923. (In re

Norwalk Call, supra, 62 Cal.2d at pp. 189-190.) The Supreme Court explained that the

purpose of having newspapers meet certain criteria is to ensure that the published

notices come to the attention of a substantial number of people that may be in the

affected area. Therefore, “changes in the political structure or names of governmental

entities within [the] area,” e.g., from unincorporated to incorporated, is irrelevant if the

newspaper “has been an established one of general circulation for a given territorial

area.” (Ibid.) A divided Supreme Court affirmed the ruling establishing Norwalk Call




                                             16
as a newspaper of general circulation for the City of Norwalk; three justices dissented

and would have reversed the judgment. (Id. at pp. 186, 190, 193.)

       Press-Enterprise asserts that, under In re Norwalk Call, since Press-Enterprise’s

newspaper was a newspaper of general circulation for the County prior to 1911, and the

County included the unincorporated area that later became Perris, when Perris

incorporated in 1911, the newspaper automatically became a newspaper of general

circulation for the newly incorporated city. Press-Enterprise has read In re Norwalk

Call too broadly. In re Norwalk Call does not create an “automatic qualification” rule

for any city incorporated in a county after the newspaper establishes itself as a

newspaper of general circulation for the county. Rather, In re Norwalk Call explains

that if, prior to 1923, a newspaper operated in an unincorporated area of a county and

circulated in that area, and then that area incorporates as a city and the newspaper is still

circulated in that original area, the newspaper can still be a newspaper of general

circulation for that newly incorporated area. The primary point being, prior to 1923, the

newspaper operations took place in the unincorporated area that became the city. For

example, prior to 1923, Norwalk Call “conducted its operations in the township of

Norwalk, then unincorporated,” and later sought to be a newspaper of general

circulation in the incorporated city of Norwalk. (In re Norwalk Call, supra, 62 Cal.2d

at pp. 186-187.)

       In sum, In re Norwalk Call does not create the rule posited by Press-Enterprise—

there is not an “automatic qualification” rule. Under In re Norwalk Call, Press-




                                             17
Enterprise would need to show that it operated the newspaper in the unincorporated area

that became Perris. (In re Norwalk Call, supra, 62 Cal.2d at pp. 187, 189-190.)

       We now apply the substantial evidence standard in determining whether Press-

Enterprise sufficiently established it operated the newspaper in the unincorporated area

that became Perris. (See Winograd v. American Broadcasting Co. (1998) 68

Cal.App.4th 624, 632 [substantial evidence standard applies to factual issues].) Press-

Enterprise provides evidence that it circulated the newspaper in Perris and published

notices that mentioned Perris, but does not provide evidence that it printed or produced

the newspaper in Perris. Since In re Norwalk Call retains the production/location

requirement, we find Press-Enterprise’s argument to be unpersuasive because it has not

shown a production connection with Perris.

       Further, when Perris incorporated, presuming the Press-Enterprise’s newspaper

was the sole newspaper in the area, Perris residents could have still had means of

publishing legal notices. For example, the law provides that if there is no newspaper of

general circulation for a city, then a legal notice may be published “in some other

newspaper of general circulation published in the same county, if there is one, and if

there is none, or if publication in such newspaper is refused, then, in lieu thereof, in

some other newspaper of general circulation published in an adjacent county or in such

other newspaper as the court shall direct.” (§ 6021, subd. (b).) Thus, Perris residents

presumably could have still published legal notices in a newspaper of general

circulation for the County, if there was not a newspaper of general circulation

specifically for the newly incorporated Perris.


                                             18
       D.     PUBLISHED NOTICES

       The case Press Democrat concerns a newspaper known as the “Sonoma County

Herald Recorder” (Herald Recorder). (Press Democrat, supra, 207 Cal.App.4th at p.

580.) In 1953, the Herald Recorder was adjudicated a newspaper of general circulation

for Santa Rosa in Sonoma County. In 2010, a competing newspaper, the “Press

Democrat,” moved to vacate the Herald Recorder’s adjudication. (Ibid.) The Press

Democrat argued the Herald Recorder was no longer a newspaper of general circulation,

in part, because the Herald Recorder is printed in Los Angeles. (Id. at pp. 581-582.)

The Herald Recorder, citing section 6006, asserted it was not required to be printed in

the City of Santa Rosa because it was a newspaper of general circulation prior to 1923.

(Press Democrat, at p. 582.)

       As evidence that the Herald Recorder met the requirements of section 6006, the

newspaper’s publisher declared the Herald Recorder was established in 1899 and

published five days per week. The publisher also provided a March 24, 1906, edition of

the newspaper containing a school bond election notice, which the publisher declared

“‘appear[ed] to be a legal notice.’” The publisher also provided a May 30, 1949, edition

of the newspaper, which contained three pages of legal notices, such as notices of

trustee sales and notices to creditors. (Press Democrat, supra, 207 Cal.App.4th at p.

583.) The Press Democrat argued the Herald Recorder did not show it was an

established newspaper of general circulation prior to 1923 because it did not

demonstrate that it was printing legal notices prior to 1923. (Ibid.) The Press Democrat

asserted the 1906 school bond notice was not a legal notice because such notices could


                                           19
be printed in any newspaper in the county—the law did not require such notices to be

printed in a newspaper of general circulation. (Id. at pp. 584-585.) The trial court

denied the Press Democrat’s motion to vacate. (Id. at p. 585.)

       The appellate court reversed the judgment. (Press Democrat, supra, 207

Cal.App.4th at p. 590.) The court explained the Herald Recorder bore the burden of

proving it came within section 6006. (Press Democrat, at pp. 586-587.) The appellate

court concluded the Herald Recorder failed to meet its burden because it did not

demonstrate the 1906 school bond notice “was a ‘legal notice’ required to be published

in a newspaper of general circulation.” (Id. at p. 588.) Therefore, the appellate court

concluded the Herald Recorder provided no evidence that it published legal notices

before 1923. (Ibid.) The appellate court wrote, “In the absence of any evidence that it

published legal notices before 1923, the Herald Recorder failed to satisfy the

requirements of section 6006 because it did not establish it published ‘“local or

telegraphic news and intelligence of a general character”’ before 1923 or that it had a

bona fide subscription list of paying subscribers in 1923.” (Ibid.) The appellate court

held the Herald Recorder’s adjudication as a newspaper of general circulation in Santa

Rosa and Sonoma County must be vacated because the newspaper is printed in Los

Angeles. (Id. at pp. 582, 588.)

       Press-Enterprise provided sections from its newspapers dated 1913, 1914, 1916,

1917, and 1918 (collectively “the five notices”). The 1914 and 1917 notices concern

trustees’ sales for properties situated in the Perris Irrigation District. The 1913 notice

concerns a special election addressing whether the Riverside County Board of


                                             20
Supervisors should issue bonds to construct public highways. The highways would be

constructed throughout the County such as from Perris to Elsinore and Whitewater to

Indio. The notice listed polling places throughout the County, such as Riverside, Perris,

Temecula, and Indio.

       The 1916 notice reflects a list of people whose taxes were delinquent. The list is

organized by city, and then contains an alphabetical list of people’s names under each

city’s name. So for example, City of Beaumont has an alphabetical list of names

underneath it. The cities included in the notice are San Jacinto, Elsinore, Hemet, Perris,

and Beaumont. The 1918 notice is a summons for a case brought in the Riverside

County Superior Court, involving a corporation suing the City of Perris and John

Jefferson. The notice directs the City of Perris and John Jefferson to appear and answer

an amended complaint in the case.

       In the body of Press-Enterprise’s discussion, it does not describe the five notices

as legal notices required to be published in a newspaper of general circulation. Rather,

Press-Enterprise asserts the five notices demonstrate the newspaper was publishing

“multiple notices affecting, or of interest to, Perris residents.” So, it would appear

Press-Enterprise is not asserting the five notices are legal notices establishing the Press-

Enterprise must have, ipso facto, been a newspaper of general circulation in Perris prior

to 1923. In other words, Press-Enterprise is not asserting (1) the five notices are legal

notices required to be published in a newspaper of general circulation, such that the five

notice would ipso facto prove the newspaper must have been a newspaper of general




                                             21
circulation in Perris prior to 1923; rather, Press-Enterprise is contending (2) the five

notices prove the newspaper was disseminating general information relevant to Perris.3

       Press-Enterprise is still omitting the primary issue in this case—there is nothing

indicating the newspaper was produced in Perris prior to 1923. If everything Press-

Enterprise asserts is true and correct—it had subscribers residing in Perris, it was

published six days per week, and it provided general news relevant to Perris as proven

by the five notices—it is still missing a key component, i.e., the location/production

requirement.

       As explained ante, in order to satisfy the section 6006 requirements, a newspaper

must have been “an established newspaper of general circulation” prior to 1923.

(§ 6006.) That means the newspaper must have been “published for the dissemination

of local or telegraphic news and intelligence of a general character, having a bona fide

subscription list of paying subscribers, and which shall have been established, printed

and published at regular intervals, in the state, county, city, city and county, or town,

where such publication, notice by publication, or official advertising is given or made,

for at least one year preceding the date of such publication, notice or advertisement.’”

(McDonald, supra, 187 Cal. at p. 159.) If the newspaper was not printed in the relevant

       3 We are not presenting the printing of legal notices as an element required to be
proved in order for a newspaper to establish it is a newspaper of general circulation.
Rather, the Press-Enterprise has presented legal notices, and we considered whether the
Press Enterprise may be asserting the notices prove the Press-Enterprise must have, ipso
facto, been a newspaper of general circulation because it was printing these notices. In
other words, if the required elements cannot be shown, then perhaps proof of legal
notices will suffice as alternate proof of establishing a newspaper is a newspaper of
general circulation.


                                             22
city, then the “printing” requirement can be satisfied by proof of producing the

newspaper in the relevant city, such as by proof that the newspaper’s offices are in the

relevant city. (Id. at pp. 161-162.) Since Press-Enterprise is missing proof for the pre-

1923 “established, printed and published” requirement, we conclude the section 6006

exception does not apply.4

                                      DISPOSITION

       The judgment is reversed. The trial court is directed to enter an order denying

Press-Enterprise’s petition. Sentinel Weekly News is awarded its costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                       MILLER
                                                                                            J.


We concur:


McKINSTER
                       Acting P. J.


KING
                                 J.

       4   In the age of online news, we question whether it is pragmatic for the
Legislature to retain such a specific production/location requirement. The means by
which people receive community news has changed greatly from 1923 to 2015, from
printed newspapers to online sources. Additionally, people are no longer tied to their
cities as they once were, often crossing through a variety of cities everyday on their
travels to work or other events. While we analyze the 1923 statute, we question
whether it may be time for the Legislature to revisit this statutory scheme in light of
how much change has occurred since 1923.


                                            23